Affirmed and Memorandum Opinion filed October 2, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00627-CV

                      IN THE MATTER OF T.T.L., a Juvenile

                      On Appeal from the County Court at Law
                              Waller County, Texas
                          Trial Court Cause No. JV08-17


                  MEMORANDUM                        OPINION


      On January 13, 2009, appellant, a juvenile, was adjudicated delinquent on a
determinate-sentence petition alleging the first-degree felony offense of aggravated
sexual assault of a child for which he was sentenced to ten years' confinement in the
Texas Youth Commission with possible transfer to the adult system. See Tex. Penal Code
Ann. § 29.03 (West 2011); Tex. Fam. Code Ann. §§ 51.03, 53.045(a) (West Supp. 2012).
Subsequently, the State requested the trial court to conduct a hearing for the purpose of
considering the transfer of appellant from the custody of the Texas Youth Commission to
the custody of the Texas Department of Criminal Justice–Institutional Division (TDCJ–
ID) for the remainder of his sentence. See Tex. Fam. Code Ann. § 54.11 (West Supp.
2012). The trial court ordered appellant transferred to TDCJ–ID for the remainder of his
sentence. See Tex. Fam. Code Ann. § 54.11(k) (West Supp. 2012). Appellant appeals the
trial court's order transferring his custody to TDCJ–ID. We affirm.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit.      The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing contentions which counsel
says might arguably support the appeal. See High v. State, 573 S.W.2d 807
(Tex.Crim.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.1974); Jackson v.
State, 485 S.W.2d 553 (Tex.Crim.App.1972); Gainous v. State, 436 S.W.2d 137
(Tex.Crim.App.1969); see also In re D.A.S., 973 S.W.2d 296, 298 (Tex.1998) (Texas
Supreme Court held that the Anders procedure applies to juvenile appeals and noted that,
although juvenile-delinquency proceedings are classified as civil, their nature is quasi-
criminal). A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se
response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.           See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                             2